EXHIBIT 10.1

Compensation of Directors

Directors who are also employees of Chipotle do not receive compensation for
their services as directors. Effective January 1, 2007, directors who are not
employees of Chipotle receive an annual retainer of $80,000, of which $40,000 is
paid in cash and $40,000 is paid in shares of our Class A common stock based on
the closing price of the stock on the grant date, which is in June each year.
Each director who is not an employee of Chipotle also receives a $1,500 cash
payment for each meeting of the Board of Directors he or she attends and $1,000
for each meeting of a committee of the Board of Directors he or she attends
($500 in the case of telephonic attendance at an in-person committee meeting).
Annual cash retainers are paid to the chairperson of each committee of the Board
of Directors as follows: $20,000 for the Audit Committee Chairperson, $5,000 for
each of the Compensation Committee Chairperson and the Nominating and Corporate
Governance Committee Chairperson, and $3,000 for the chairperson of any other
committee established by the Board of Directors. Directors are also reimbursed
for expenses incurred in connection with their service as directors, including
travel expenses for meetings.